UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7276



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROGER THEODORE ATWOOD, II,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Lacy H. Thornburg,
District Judge. (CR-99-44)


Submitted:   December 19, 2001             Decided:   January 11, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Theodore Atwood, II, Appellant Pro Se. Brian Lee Whisler,
Thomas Gray Walker, OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Theodore Atwood, II, appeals the district court’s orders

dismissing his 28 U.S.C.A. § 2255 (West Supp. 2001) motion and

denying reconsideration of that order.

     In an action in which the United States is a party, parties

are accorded sixty days after entry of the district court’s final

judgment   or   order   to   note   an    appeal,   see   Fed.   R.   App.   P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).        This appeal period is mandatory and

jurisdictional. Browder v. Director, Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order dismissing Atwood’s § 2255 motion

was entered on May 24, 2001.        To be timely, Atwood would have had

to note an appeal no later than July 23, 2001.            Atwood’s notice of

appeal was filed on July 26, 2001.*           Atwood filed his motion to

reconsider pursuant to Fed. R. Civ. P. 60(b) more than ten days

after the entry of the district court’s order dismissing his § 2255

motion, so the time period for filing his appeal of that order was

not tolled.     See Fed. R. App. P. 4(a)(4).          Therefore, Atwood’s


     *
       For the purpose of this appeal, we assume that the dates
appearing on Atwood’s pleadings are the earliest dates they could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                      2
appeal is only timely as to the district court’s order denying his

subsequent motion for reconsideration.

     This court reviews denial of a Fed. R. Civ. P. 60(b) motion

for abuse of discretion.   See NOW v. Operation Rescue, 47 F.3d 667,

669 (4th Cir. 1995) (per curiam).     We have reviewed the record and

conclude the district court’s order denying Atwood’s motion for

reconsideration was not an abuse of discretion.

     Accordingly, we deny a certificate of appealability,    dismiss

as untimely Atwood's appeal as to the denial of his § 2255 motion,

and dismiss as meritless his appeal as to the order denying recon-

sideration.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           DISMISSED




                                  3